                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
    Plaintiff,

          v.                                             CIVIL ACTION NO. 19-CV-4609

DANIEL BARANOSKI,
     Defendant.

                                           MEMORANDUM

PRATTER,J.                                                                     OCTOBER 23, 2019

          Plaintiff Gerald Edwards, a self-represented litigant, filed this civil action pursuant to 42

U.S.C. § 1983 against the Honorable Daniel Baranoski, a Magisterial District Judge in Bucks

County. Mr. Edwards seeks leave to proceed informa pauperis. For the following reasons, the

Court will grant Mr. Edwards leave to proceed in forma pauperis and dismiss his Complaint.

I.       FACTS

         Mr. Edwards's Complaint consists of sparse, disjointed allegations and voluminous

exhibits. He indicates his claims are based on what he believes was an illegal prosecution that

led to his conviction and incarceration. Mr. Edwards also alleges that ''they would not let [him]

see a doctor or a [dentist] for [he] had 2 infected teeth, and no treatment for emphysema."

(Compl. ECF No. 2 at 4.) 1 That allegation appears to be based on the conditions of Mr.

Edwards's incarceration. 2 He seeks damages in the amount of $500,000.




1
    The Court adopts the pagination assigned to Mr. Edwards's Complaint by the CM/ECF system.
2
  Exhibits to Mr. Edwards's Complaint reflect that he was incarcerated from May 29, 2012
through June 28, 2012, from March 15, 2018 through March 19, 2018, and from April 3, 2019
through April 8, 2019. (Compl. ECF No. 2-3 at 32-34.)
        Mr. Edwards attached numerous exhibits to his Complaint that reflect that he was found

guilty of numerous summary offenses based on violations of local ordinances related to the

maintenance of his property. 3 See Commonwealth v. Edwards, CP-09-SA-0000401-2019; CP-

09-SA-0000318-2019; CP-09-SA-0000219-2018; CP-09-SA-0000301-2018 (Bucks Cty. Ct. of

Common Pleas). District Justice Baranoski presided over the initial proceedings in those matters

and directed Mr. Edwards to pay fines after finding him guilty on the cited violations. It is

apparent that Mr. Edwards named District Justice Baranoski as a defendant in this case based on

the handling of the case. (Compl. ECF No. 2-3 at 2-4.) Mr. Edwards alleges that District Justice

Baranoski lacked subject matter jurisdiction, apparently because the citations "are not a law or in

the pa. [sic] Statute" and because the proceedings were allegedly unconstitutional. (Id)

II.     STANDARD OF REVIEW

        The Court will grant Mr. Edwards leave to proceed in forma pauperis because it appears

that he is not able to pay the fees to commence this civil action. Accordingly, Mr. Edwards's

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which require the Court to dismiss

the Complaint if it frivolous or fails to state a claim. A complaint is frivolous if it "lacks an

arguable basis either in law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is "based on an indisputably meritless legal theory." Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, the complaint must contain

"sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quotations omitted). "[M]ere conclusory




3
 This is the fifth lawsuit that Mr. Edwards has filed about these citations and related events. See
Edwards v. Morgan, Civ. A. No. 18-4776 (E.D. Pa.); Edwards v. McDermott, Civ. A. No. 18-
4777 (E.D. Pa.); Edwards v. Morgan, Civ. A. No. 19-1897 (E.D. Pa.); Edwards v. Rice, Civ. A.
No. 19-3559 (E.D. Pa.).

                                                    2
statements[] do not suffice." Id. Because Mr. Edwards is proceeding prose, the Court construes

his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Judges are entitled to absolute immunity from civil rights claims that are based on acts or

omissions taken in their judicial capacity, so long as they do not act in the complete absence of

all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Harvey v. Loftus, 505 F.

App'x 87, 90 (3d Cir. 2012) (per curiam); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir.

2006) (per curiam). An act is taken in a judge's judicial capacity if it is "a function normally

performed by a judge." Ga/las v. Supreme Ct. ofPa., 211 F.3d 760, 768 (3d Cir. 2000).

Moreover, "[g]enerally ... 'where a court has some subject matter jurisdiction, there is sufficient

jurisdiction for immunity purposes."' Figueroa v. Blackburn, 208 F.3d 435, 443-44 (3d Cir.

2000) (quoting Barnes v. Winchell, 105 F.3d 1111, 1122 (6th Cir. 1997)).

        Here, Mr. Edwards alleges that District Justice Baranoski lacked jurisdiction to

adjudicate the citations issued related to his property. However, that allegation is unsupported

and incorrect because magisterial district justices in Pennsylvania have jurisdiction to adjudicate

summary offenses such as those with which Mr. Edwards was charged. See 42 Pa. Cons. Stat. §

1515(a)(l); see also Comonwealth v. Heckman, No. 3 C.D. 2013, 2013 WL 3357729, at *3 (Pa.

Commw. Ct. July 3, 2013) (explaining that the magisterial district judge was "vested with

jurisdiction" over proceedings involving a summary offense for a property maintenance code

violation). That the proceedings resulted from violation of a local ordinance, and not a state law,

did not deprive the judge of jurisdiction. Accordingly, because Mr. Edwards is seeking damages

for acts taken by Magisterial District Justice Baranoski in his judicial capacity while presiding

over Mr. Edwards's cases, Mr. Edwards's § 1983 claims are barred by absolute judicial



                                                 3
immunity. 4 See Malcomb v. Dietz, 487 F. App'x 683,685 n.2 (3d Cir. 2012) (per curiam) ("We

note that judicial immunity would still apply if Malcomb had challenged rulings made by the

other judges involved in the underlying traffic citation proceedings."); Lal v. Borough ofKennett

Square, 935 F. Supp. 570,574 (E.D. Pa. 1996) (finding judicial immunity applied to claims

against judge where plaintiff"was charged with numerous violations of borough ordinances" and

the judge "fined him within the range specifically allowed by those ordinances"), ajf'd, 124 F.3d

187 (3d Cir. 1997).

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Mr. Edwards leave to proceed informa

pauperis and dismiss his Complaint. Mr. Edwards cannot cure the defects in his claims against

District Justice Baranoski. Therefore, he will not be given leave to file an amended complaint in

this case. An appropriate Order follows.




4
  To the extent Mr. Edwards intended to bring claims based on the conditions of his confinement,
he has not alleged how this district judge was involved in the events giving rise to those claims.
See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). In any event, it is not plausible
that he could be held responsible for any constitutional violations allegedly committed by prison
officials or employees. Accordingly, the Court will dismiss these claims without prejudice to
Mr. Edwards filing a new civil action, should he seek to do so, based on his conditions of
confinement against appropriate defendants responsible for the challenged conditions. Mr.
Edwards should note that the statute oflimitations for claims brought pursuant to 42 U.S.C. §
1983 in Pennsylvania is two years, so any claims based on his 2012 incarceration, see supra note
2, have long been time-barred. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384,
387 (2007). Furthermore, to the extent Mr. Edwards sought to bring any state law claims against
this district justice, there is no basis for jurisdiction over those claims. See 28 U.S.C. § 1332(a).
                                                  4
